Case 8:18-cr-00525-PWG Document 62 Filed 11/26/19 Page 1of1

UNITED STATES OF AMERICA

eee FILED
——___. LODGED __

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

%

NOV 2 6 2019

 

 

 

 

 

 

 

 

 

 

 

v. * CASE NO. PWG-18-525
*
CHRISTOPHER SMITH, *
Defendant #
RKKKK
GOVERNMENT?’S EXHIBIT LIST
Exhibit No. | Identification Admitted Witness Description
1 Yt matt Crime Scene Photo — Parkway
Nov 2 6 20%9 Nov 26 2019 \) Shoulder of Roadway (right) —
unn Ne Police Marking Road
2 : SAY: Math} Crime Scene Photo — Parkway
ay ; UV 2 6 2019 :
Nuv 2 6 2019 ‘ay inning phoulder of Roadway (left) and left
ane
3 Nav 2 6 919 NOV 26 2019 cy Matt Crime Scene Photo — Parkway
Wlunnin.g, Shoulder of Roadway (left)
4 NOV 2 6 2019 NOV 2 6 2019 Sap ety Nissan on tree
5 NOV 2 6 2019 NOV 26 2019 ‘ ene Crime Seene Photo — Police
Nanning
6 NOV 2 & 9049 Sak : Mat Crime Scene Photo — Parkway
NOV 2 € 2019 7 \Y) ann in Shoulder of Roadway (left) with
) Fire Truck
7 NOV 26 2019 | NOV 26 2019 ae Manning diagram
J
8 Manning diagram with vehicle
overlaid

 

 

 

 

 

 

 

 

 

 

 

 

ene nn enn ENTERED
RECEIVED
